Case 8:20-cv-00101-JVS-DFM Document 123 Filed 02/23/21 Page 1 of 2 Page ID #:5512



     1
     2
     3
                                                            JS-6
     4
     5
     6
     7
                       IN THE UNITED STATES DISTRICT COURT
     8
                          CENTRAL DISTRICT OF CALIFORNIA
     9
                                  SOUTHERN DIVISION
   10
   11    ZADRO PRODUCTS, INC.,                  Case No.: 8:20-cv-00101-JVS-DFM
   12               Plaintiff,                  Judge James V. Selna
   13         v.                                ORDER GRANTING STIPULATED
   14    FEIT ELECTRIC COMPANY, INC.,           DISMISSAL WITH PREJUDICE
   15               Defendant.
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              ORDER GRANTING STIPULATED DISMISSAL WITH PREJUDICE;
                                                                    CASE NO.: 8:20-CV-00101-JVS-DFM
Case 8:20-cv-00101-JVS-DFM Document 123 Filed 02/23/21 Page 2 of 2 Page ID #:5513



     1         The Court, having considered the parties’ Stipulated Dismissal with
     2   Prejudice (Dkt. No. 122) and finding good cause, hereby ORDERS:
     3         Pursuant to the terms of a settlement agreement and Federal Rule of Civil
     4   Procedure 41(a)(1)(A)(ii), the above-captioned case is dismissed in its entirety,
     5   with prejudice. Further, each party shall be responsible for its own costs and
     6   attorneys’ fees related to this case.
     7
     8   IT IS SO ORDERED.
     9
   10    Dated: February 23, 2021
                                                         Honorable James V. Selna
   11                                                    United States District Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        1
                                              [PROPOSED] ORDER GRANTING STIPULATED DISMISSAL WITH PREJUDICE;
                                                                                 CASE NO.: 8:20-CV-00101-JVS-DFM
                                       C:\USERS\ASAMUELS\DESKTOP\2021-02-22 PROPOSED ORDER RE DISMISSAL.DOCX
